    Case 3:19-md-02885-MCR-GRJ Document 1914 Filed 09/03/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION


IN RE: 3M COMBAT ARMS                                             Case No. 3:19-md-2885
EARPLUG PRODUCTS LIABILITY
LITIGATION
                                                                 Judge M. Casey Rodgers
                                                           Magistrate Judge Gary R. Jones
This Document Relates to:
Degiso, 20-5360


                       MOTION TO APPEAR PRO HAC VICE

       Pursuant to Pretrial Order No. 3, Case Management order 1, and the Northern

District of Florida Local Rules 11.1, Kelley L. Stonebraker hereby moves this Court for

an Order for Admission to Practice Pro Hac Vice in the above-styled case, and in support

states as follows:

       1.     I reside in New Hampshire. I am not a resident of the State of Florida.

       2.     I am admitted to practice and am a member in good standing of the Bar of

the State of New Hampshire (N.H. Bar. No. 270156). A copy of a Certificate of Good

Standing from the New Hampshire Bar Association dated within 30 days of this motion is

attached hereto as Exhibit A.

       3.     Pursuant to Pretrial Order No. 3 and Local Rule 11.1, I have reviewed the

local rules for this district, successfully completed the online Attorney Admission

Tutorial (Confirmation Number: FLND16298404294800), and reviewed the PACER

CM/ECF tutorials.

       4.     I have submitted to the Clerk the required $201.00 pro hac vice admission


                                             1
       Case 3:19-md-02885-MCR-GRJ Document 1914 Filed 09/03/21 Page 2 of 2




fee.

         5.      My PACER account is an individual account and is upgraded to NextGen.

         6.      I represent the Plaintiff in the following action that was directly filed into

the MDL on April 6, 2020:

         STEVEN DEGISO V. 3M COMPANY, 3M OCCUPATIONAL SAFETY
         LLC, AEARO HOLDING LLC, AEARO INTERMEDIATE LLC, AEARO
         LLC, and AEARO TECHNOLOGIES, LLC; 3:19-md-2885

         WHEREFORE, Kelley L. Stonebraker respectfully requests that this Court enter

an Order granting this motion to appear pro hac vice and directing the clerk to provide

notice of Electronic Case Filings to the undersigned.

                                              Respectfully submitted,
                                              Steven DeGiso
                                              By His Counsel,
                                              Orr & Reno, P.A.

Dated: September 3, 2021                       /s/ Kelley L. Stonebraker
                                              Kelley L. Stonebraker (N.H. Bar No. 270156)
                                              45 South Main Street
                                              P.O. Box 3550
                                              Concord, NH 03302
                                              (603) 224-2381
                                              kstonebraker@orr-reno.com

                                CERTIFICATE OF SERVICE

         I hereby certify that on this date the foregoing Motion for Admission Pro Hac

Vice was filed electronically with the Clerk of Court using the CM/ECF system, and

thereby served electronically on all counsel of record.

Dated: September 3, 2021                       /s/ Kelley L. Stonebraker
                                              Kelley L. Stonebraker (N.H. Bar No. 270156)
3195637_1.docx




                                                 2
